NUMBER 13-12-00057-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ALDERICK LEPAUL JOHNSON,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 258th District Court
                          of Polk County, Texas.



                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Alderick Lepaul Johnson, attempts to appeal his conviction for murder.

The trial court has certified that this Ais a plea-bargain case, and the defendant has NO

right of appeal, except as to punishment.@      See TEX. R. APP. P. 25.2(a)(2).      The

judgment indicates that the terms of the plea bargain were that the Court would assess
punishment at no more than 70 years and no less than 25 years confinement with both

sides being allowed to present evidence at the punishment hearing. Appellant was

sentenced to 60 years in the Texas Department of Criminal Justice.

       On March 20, 2012, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On May 16, 2012, counsel filed a letter brief with this Court. Counsel reviewed the

record and responded that appellant does not have the right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.



                                                                        PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of May, 2012.




                                              2